NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



CHESTER C. PELT, JR., DOC #260839,            )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D18-2845
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed December 19, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico, Judge.

Chester C. Pelt, Jr., pro se.


PER CURIAM.


              Affirmed.


KELLY, ROTHSTEIN-YOUAKIM, and LaROSE, C.J., JJ., Concur.